Citation Nr: 1633505	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  09-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left eye vision loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

The Board remanded the Veteran's claim in August 2014 to afford the Veteran a VA examination conducted by an ophthalmologist as requested in the October 2013 Board remand.  In June 2015, the Veteran was evaluated by an ophthalmologist.  The ophthalmologist noted that she was not provided with a copy of the Veteran's claims file or remand instructions.  She documented that she reviewed the Veteran's VA treatment records including the most recent VA examination in November 2013 and she provided a negative medical opinion.  Thereafter, the ophthalmologist was provided with a copy of the Veteran's service treatment records in November 2015 and she determined that her opinion as documented in June 2015 was unchanged.  However, the ophthalmologist was never provided with a complete copy of the Veteran's claims file.  

The Veteran has argued that the opinion is inadequate, in part, because the examiner did not review the claims file.  The October 2013 and August 2014 Board remand instructions requested that the examiner must be provided with a copy of the claims file and the examiner must document in the examination report that the record was reviewed.  The Veteran has a right to substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2. After completing the above, forward the entire electronic claims file to the ophthalmologist that completed the VA examination in June 2015 for review of the file and to determine whether any eye disorder is related to the Veteran's military service.  If that examiner is not available, then forward the electronic claims to another ophthalmologist for review of the electronic claims file and an opinion.  

Based on a review of the evidence of record, including the examination reports of record, and with consideration of the Veteran's statements, the physician must state whether the Veteran's left eye disorder previously diagnosed as optic nerve atrophy, defective visual acuity, defective color vision, visual field loss, or any other left eye disability present, is related to his military service, to include the two instances of trauma to the left eye during service.

If it is determined that an examination is required to provide the requested opinion, then the appropriate examination must be scheduled.  The claims file and all electronic records must be made available to the physician who must specify in the report that these records were reviewed.  The physician must specify the dates encompassed by the electronic records that were reviewed.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. The RO must advise the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4. The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

